Mr. Chief Justice Del Toro,
concurring.
The original complaint in this case was filed in the Municipal Court of Fajardo, and charged the defendant Luciano Fuertes with a violation of section 3, title 2, of the National Prohibition Act, consisting in having sold to Carlos Garcia for the sum of $10.50, three bottles of whisky, which is an intoxicating liquour containing more than one-half per cent of alcohol per volume and suitable to be used for beverage purposes. •
After a trial of the case, the municipal court found the defendant guilty. Thereupon the defendant appealed to the district court and there filed the following demurrer:
“That this district court has no jurisdiction to take cognizance of the facts charged and it also lacks jurisdiction by reason of the *888subject matter oí the prosecution, inasmuch as there is involved, the violation of an Act of the Congress of the United States, dated October 28, 1919, which violation was declared to be a felony by another act of the Congress of the United States of subsequent date and the cause herein is now before this Hon. Court on appeal from the Municipal Court of Fajardo, which court never had jurisdiction of the case for the above stated reasons, and hence this district court has no such jurisdiction either.
“Furthermore, a federal statute being involved, the prosecution must be instituted in the name of the United States and not in the name of The People of Puerto Rico, and it originally would have to be begun before a district court with similar jurisdiction to that of the United States District Court.”
After the questions thus raised had been fully argued, the district court held that by virtue of the Act of Congress of September 21, 1921, conferring upon the insular courts concurrent jurisdiction of all violations of the National Prohibition Act, the court had jurisdiction of the subject matter, but as the violation charged constituted a felony in accordance with the Congressional Act of March 2, 1929, amending the National Prohibition Act, the Municipal Court of Fajardo lacked original jurisdiction to try the cause, and hence the district court lacked appellate jurisdiction. Accordingly, and pursuant to an extensive and careful opinion, the lower court ordered the dismissal of the case and acquitted the defendant.
Thereupon the prosecution took an appeal to this Supreme Court, and again the question involved was extensively argued.
Mr. Justice Aldrey and the writer of this opinion concur in the affirmance of the judgment appealed from on the grounds on which it is based, that is, because a felony being involved, the Municipal Court of Fajardo had no jurisdiction to try the case, but not because the insular courts should lack any jurisdiction by reason of the manner in which the prosecution was commenced, thus:
*889“Municipal Court of Fajardo, P. R. — United States of America, The President of the United States, SS. — The People of Puerto Rico v. Luciano Fuertes.”
Our views on this point were and continue to he those announced in People v. Rodríguez et al., 33 P.R.R. 379, as follows:
“National Pkohibition Act — Jurisdiction.—When Congress conferred upon the insular courts concurrent jurisdiction of violations of the National Prohibition Act, it acted as a local legislature to which certain constitutional limits are not applicable. Therefore, such jurisdiction should be exercised in accordance with the local rules of procedure.
“Id. — Id.—Pleading.—A complaint for violation of the National Prohibition Act filed in a municipal court in the name of the United States, including also the name of The People of Puerto Rico, complies with the requirements of section 10 of the Jones Act.”
It is for this reason that we dissented in the ease of People v. Zayas (ante, p. 343), which overruled the holding in the Rodríguez case, supra. In both these cases the decision was by a majority of this court.
As to the first point, the question seems so clear that it requires no extensive discussion. No one doubts that the acts charged against Fuertes in accordance with the National Prohibition Act as amended, and with other federal criminal statutes, constitute a felony. Nor has anyone expressed the slightest doubt in regard to the municipal courts not having original jurisdiction in felony cases. This being so, any statute of the territory which might be invoked to maintain that in interpreting the terms of the Congressional Act in the light of the provisions of the said statute, the offense might be characterized as a misdemeanor and not a felony, is manifestly inapplicable. Such Congressional Act should be construed in the light of other federal statutes, which in this specific case are clear and conclusive. The Congress made the violation a felony, and as such felony it must be considered by the territorial courts in taking cognizance *890thereof in the exercise of the concurrent jurisdiction conferred upon them by Congress itself. Arguments in favor of a greater or lesser convenience in connection with the administration of justice in the insular courts, have no weight in the face of the clear mandate of the law.
The judgment appealed from should be affirmed.
I am authorized to state that Mr. Justice Aldrey concurs in this opinion.